Citation Nr: 0844063	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-14 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from May 1941 
to March 1946.  The veteran died in January 2005.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied entitlement to DIC 
under the provisions of 38 C.F.R. § 3.312 and 38 U.S.C.A. 
§ 1318; death pension, and accrued benefits.   

The appellant filed a November 2005 notice of disagreement.  
The appellant wrote that she "disagreed[d] with all the 
adjudicative determinations mentioned" in the April 2005 
decision.  She specifically contended entitlement to accrued 
benefits, to include from a 38 U.S.C.A. § 1151 claim pending 
at the time of the veteran's death.

The RO issued a March 2006 statement of the case regarding 
the issue of entitlement to service connection for the cause 
of the veteran's death and no other issues.  The appellant 
perfected an appeal of this issue.

As discussed in the remand appended to this decision, the 
appellant filed a timely notice of disagreement indicating a 
desire to contest all denials contained in the April 2005 
administrative decision.  See 38 C.F.R. § 20.201.  The 
appellant, however, was not issued a statement of the case 
regarding these additional issues.  Therefore, these issues 
are remanded in order that the appellant may be issued such a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999). 
The issues of entitlement to accrued benefits, nonservice-
connected death pension benefits, and DIC under the 
provisions of 38 U.S.C.A. § 1318 are addressed in the REMAND 
appended to the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of entitlement 
to service connection for the cause of the veteran's death 
has been obtained; the appellant has been provided notice of 
the evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claim that she has 
not submitted to VA.

2.  The certificate of death indicates that the veteran died 
in January 2005; the cause of death was recorded as 
congestive heart failure due to chronic obstructive pulmonary 
disease (COPD).

3.  At the time of the veteran's death, service connection 
was in effect for right ankle eczematoid dermatitis and 
residuals of a left wrist fracture.

4.  The veteran was treated for an episode of bronchitis in 
1943 while on active duty, which resolved; there is no 
medical evidence or competent opinion that shows that the 
veteran had a chronic respiratory disease or cardiovascular 
disease during service or for many years thereafter; there is 
no competent opinion that links the veteran's fatal heart 
failure or COPD to service; to include contended in-service 
asbestos exposure or the remote episode of acute bronchitis.

5.  There is no medical evidence or competent opinion that 
suggests the veteran's service-connected right ankle 
eczematoid dermatitis or residuals of a left wrist fracture 
played any causative role in the veteran's death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

During the pendency of this appeal, on March 3, 2006, the 
Court also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued a VCAA notification 
letter in January 2006.

The appellant has been informed about the information and 
evidence not of record that is necessary to substantiate her 
claim for service connection for the cause of death; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  

Review of the VCAA notification letter of record indicates 
that the appellant was informed that VA needed evidence that 
the veteran died in service or medical evidence showing that 
the veteran's service-connected conditions caused or 
contributed to the veteran's death.  The veteran was service 
connected for a left wrist disability and right ankle 
eczematoid dermatitis during his lifetime.  (The veteran also 
had a pending claim for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of bilateral supraspinatus 
tendon ruptures as a result of VA treatment in 1999).  

Although she was not specifically informed of what 
disabilities service connection was in effect for, the 
appellant's contention is very specific:  that asbestos 
exposure led to or contributed to the death causing COPD.  
Based on this specific contention, the Board finds that it is 
not necessary to remand the claim to send the appellant 
further notification pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  The appellant has identified her specific 
contention clearly and she has been informed of the need of 
medical evidence to demonstrate the required nexus.  In view 
of the foregoing, the Board finds that a remand would not 
result in additional benefits flowing to the appellant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2006 VCAA letter noted above was issued after the RO 
decision that is the subject of this appeal.  The Board is 
cognizant of recent United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim; (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
March 2006 statement of the case.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the appellant 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The appellant has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.

With respect to the Dingess requirements, the letter noted 
above failed to provide notice of the type of evidence 
necessary to establish an effective date for the claim for 
service connection for the cause of the veteran's death.  The 
Board finds, however, that such failure is harmless because, 
as will be explained below in greater detail, the 
preponderance of the evidence is against the appellant's 
claim.  Thus, any question as to the appropriate effective 
date to be assigned is moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  Review of the claims file 
indicates that there are no medical records that are 
available that have not been associated with the claims file.  
See 38 C.F.R. § 3.159(c).  The Board notes that the claims 
file contains a "mini" cassette tape with a handwritten 
transcript by the veteran's daughter.  Review of this 
handwritten transcript indicates that the transcribed 
conversation was in regard to the 38 U.S.C.A. § 1151 claim.  
The Board finds that there is no need to obtain an 
"official" transcript off of this mini-cassette.  

The Board notes that VA did not obtain a VA opinion regarding 
whether the veteran's death was attributable to service.  In 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the 
Federal Circuit held that the VA law provision regarding when 
to provide a VA opinion, 38 U.S.C.A. § 5103A(d), did not 
apply to a claim for DIC, such as the claim for service 
connection for the cause of the veteran's death currently 
before the Board.  Instead, VA needs to make reasonable 
efforts to assist the appellant in obtaining a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  See 38 U.S.C.A. 
§ 5103A(a).

The service medical records are negative for any findings 
associated with a respiratory or cardiovascular disease, 
other than diagnosis of acute bronchitis in November 1943, 
which apparently resolved as it was not diagnosed upon 
separation from service.  There is no medical evidence that 
indicates that there is a link between service (to include 
asbestos exposure) and the veteran's COPD and heart failure 
diagnosed many years later.  Under these circumstances, the 
Board finds that there is no duty to provide a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim for entitlement to service connection for the cause of 
the veteran's death.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The appellant contends that the veteran's death from COPD is 
attributable to asbestos exposure from U.S. Navy ships.

Service medical records document that the veteran was 
diagnosed as having acute bronchitis in November 1943.  A 
March 1946 Report of Physical Examination indicates that the 
veteran had a normal respiratory system.  

The claims file contains a VA record of hospitalization for a 
period of 9 days in April 2002.  The veteran presented with 
worsening shortness of breath and cough with white to yellow 
phlegm of two days duration.  Chest pain experienced on 
exertion was relieved with sublingual Nitroglycerin.  A chest 
X-ray revealed cardiomegaly and congestive heart failure with 
possible lingular infiltrates.  After treatment, another X-
ray examination revealed improved congestive heart failure 
with no lingular infiltrate.  Discharge diagnoses included 
congestive heart failure and COPD.

The claims file includes a copy of the X-ray report from the 
day of the April 2002 admission into the hospital.  Clinical 
history was noted to be "Old History Asbestos Exposure."  
It was also indicated that the presence of infiltrate was to 
be ruled out.  As indicated above, the impression was slight 
cardiomegaly and congestive failure and possible lingular 
infiltrate.  

A one page advertisement from a law firm includes the 
following sentences:  "Many who served aboard ship in the 
1940's, 1950's, 1960's and early 1970's were exposed to 
asbestos"; "Due to the long latency period of these 
diseases, some are now coming down with asbestos-related 
cancers."

The record includes a certificate of death that records the 
veteran's death as occurring in January 2005.  The cause of 
death was recorded as congestive heart failure due to COPD.

The appellant filed a March 2005 claim.  In her November 2005 
notice of disagreement to the April 2005 decision, the 
appellant wrote that the veteran had a pending claim for 
service-connection for (residuals of) asbestos exposure.  The 
Board highlights that there is no record of this claim.  She 
contended that the veteran's terminal COPD resulted from 
significant exposure to asbestos during service.  In her 
April 2006 VA Form 9 (substantive appeal), the appellant 
wrote that the veteran's "asbestos related lingular 
infiltrate materially caused, contributed, or exacerbated" 
the terminal COPD.

Analysis

The certificate of death indicates that the veteran died of 
congestive heart failure, which was attributed to COPD.  The 
appellant has contended that that asbestos exposure during 
service in the U.S. Navy aboard various ships led to the 
COPD.  Service medical records indicate treatment on one 
occasion for bronchitis; the veteran's respiratory and 
cardiovascular systems were found to be normal upon the 
separation from service examination.

While the April 2002 X-ray report indicates an "Old History 
Asbestos Exposure," there is no indication of the source of 
this clinical history.  Further, the diagnoses based on X-
rays taken during April 2002 do not note asbestos as the 
etiology of the veteran's COPD and the VA inpatient treatment 
record from April 2002 does not mention asbestos.  

Although the record also contains an advertisement from a law 
firm relating to the relationship between pulmonary disease 
and asbestos exposure, the statements on this advertisement 
do not directly relate to the veteran.  This advisement is of 
no probative value in the appellant's appeal.  See Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998).

There is no medical evidence or competent opinion that 
indicates a link between the death causing COPD with 
secondary congestive heart failure and service, to include 
the contended asbestos exposure.  The Board is cognizant that 
the appellant believes that the veteran had in-service 
asbestos exposure that contributed to his fatal COPD.  The 
appellant, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, her 
lay opinion does not constitute competent medical evidence 
and lack probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In summation, the Board finds that at the time of the 
veteran's death, service connection was in effect for right 
ankle eczematoid dermatitis and residuals of a left wrist 
fracture.  The veteran had an episode of bronchitis during 
service but there is no medical evidence or competent opinion 
that shows that he had a chronic respiratory disease or 
cardiovascular disease during service or for many years 
thereafter.  There is no competent opinion that links the 
veteran's fatal heart failure or COPD to service; to include 
the contended in-service asbestos exposure or the acute 
episode of bronchitis.  As to the veteran's service-connected 
disabilities, there is no medical evidence or competent 
opinion that suggests his right ankle eczematoid dermatitis 
or residuals of a left wrist fracture played any causative 
role in his death. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.





REMAND

As noted in the Introduction, the appellant filed a timely 
November 2005 notice of disagreement that indicated a desire 
to contest all denials of benefits contained in the April 
2005 administrative decision.  The April 2005 decision denied 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  
38 U.S.C.A. § 1318 provides for entitlement if the veteran 
was totally disabled due to service-connected disability for 
an applicable period of time.  The April 2005 decision also 
denied entitlement to accrued benefits and nonservice-
connection death pension benefits.

The appellant has not been issued a statement of the case 
regarding these issues.  Upon remand, the AMC/RO should 
provide the appellant with such a statement of the case, in 
order that she has an opportunity to perfect an appeal of 
these claims. The claims are remanded in order for a 
statement of the case to be issued.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED for the following 
action:

After any additional development that may 
be indicated, the issues of entitlement 
to accrued benefits, nonservice-connected 
death pension benefits, and DIC under the 
provisions of 38 U.S.C.A. § 1318 should 
be reviewed.  If any benefit sought is 
not granted, the appellant should be 
furnished a statement of the case 
regarding the denied benefit or benefits 
and advised of the appropriate time 
limits to perfect her appeal.  These 
issues should only be returned to the 
Board if an appeal is perfected.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purpose of this remand is to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of these matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


